Order issued February 11, 2013




                                              S   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                ────────────────────────────
                                       No. 05-11-00423-CV
                                ────────────────────────────

                                        ZAAN, LLC, Appellant
                                                     V.

                                BARRY SANGANI, ET AL., Appellees
     ═════════════════════════════════════════════════════════════
                  On Appeal from the 296th Judicial District Court
                               Collin County, Texas
                      Trial Court Cause No. 293-02993-2009
     ═════════════════════════════════════════════════════════════
                                              ORDER
        The reporter=s record is overdue in this appeal. On April 30, 2012, the Court directed court

reporter Janet L. Dugger to file the reporter’s record within thirty days. On May 15, 2012, we received a

letter from appellant notifying the Court that the reporter’s record had been paid for in the amount of

$3800. On June 1, 2012, the Court granted Ms Dugger’s request for an extension of time to file the

reporter’s record and ordered the reporter’s record be filed within forty-five days of the date of the order.

On July 30, 2012, we again notified Ms Dugger the reporter’s record was overdue and directed her to file

the record within thirty days. To date, Ms Dugger has neither filed the record nor otherwise corresponded

with the Court regarding the record. This appeal cannot proceed without the issue of the reporter=s record

being resolved.

        Accordingly, this Court ORDERS court reporter Janet L. Dugger to file the reporter=s record




                                                    B1B
within TEN DAYS. We expressly CAUTION Janet L. Dugger that failure to comply with this order may

result in an order that she not sit as a court reporter until she complies.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the following

persons:

Honorable John Roach, Jr.                                 Janet L. Dugger
Presiding Judge                                           Official Court Reporter
296th Judicial District Court                             296th Judicial District Court
Collin County Courthouse                                  Collin County Courthouse
2100 Bloomdale Rd., Suite 20012                           2100 Bloomdale Rd., Suite 20012
McKinney, Texas 75071                                     McKinney, Texas 75071




                                                          /s/Carolyn Wright/
                                                            Chief Justice




                                                    B2B